UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53


      United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                   August 14, 2006


                                         Before

                   Hon. DANIEL A. MANION, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge

                   Hon. ANN CLAIRE WILLIAMS, Circuit Judge


No. 03-2132

UNITED STATES OF AMERICA,                  )
         Plaintiff-Appellee,               )      Appeal from the United States
                                           )      District Court for the
                                           )      Northern District of Illinois,
              v.                           )      Eastern Division
                                           )
ROBERT BELL                                )      No. 02 CR 511
         Respondent-Appellant.             )
                                           )      Milton I. Shadur, Judge.


                                      ORDER

        On March 10, 2006, this Court ordered a limited remand to the district court
pursuant to United States v. Paladino, 401 F.3d 471 (7th Cir. 2005), to determine
whether the district court would have imposed a different sentence had it know that
the United States Sentencing Guidelines were merely advisory. On July 27, 2006,
the district court issued a statement that “this Court is not prepared to confirm
definitively whether it would or would not have imposed the same sentence on Bell
if it had understood the Sentencing Guidelines to be advisory rather than
mandatory.”

      In response to our invitation for argument regarding the appropriate
No. 03-2132                                                                        Page 2


disposition of the appeal in light of the district court’s decision, the United States
responded that the matter should be remanded to the District Court for
resentencing. The Defendant, Bell, did not respond.

      IT IS ORDERED that the March 10, 2006 Order of this Court is vacated
and the case is remanded to the district court for resentencing.